Green, J.
delivered the opinion of the court.
The court erred in allowing the defendant’s demurrer. The act of 1817 authorizing the court in which the suit for freedom may be pending, ora judge, or justice in vacation, to make an order requiring a defendant to give security, or, on failure, requiring the sheriff to take and keep the plaintiff in his custody, does not take away the jurisdiction of a court of chancery in such case. ' See 1 *298Ten. Rep. 478: 2 Bro. C. C. 218: 2 Wash. 121. The t, tit powers oí a court oí chancery are more ample than those of a court of law, even under this statute; and it might often be advisable to file a bill, rather than resort to the remedy provided by the act of 1811. The party may at his election resort to either mode of proceeding.
Webber, for plaintiff in error.
Pillow, for defendant in error.
The decree will be reversed, and the cause remanded to the Maury circuit court to be retained there until the termination of the suit in the bill mentioned, when the costs will be disposed of according to the result of that cause, and the defendant will pay the costs of the appeal-
Judgment reversed.